DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2022 has been entered.
 
Response to Amendment
Applicant's arguments with respect to claims 1 – 21 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1 – 11 and 17 - 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu et al. (U.S. Patent Publication No. 2022/0199879).
Regarding claim 1, in Figure 2A, Shimizu discloses a printed circuit board comprising: a substrate (comprising 1, 51, 60, 52, 61, 54) including an external connection pad (40bl); and a metal post (comprising 14Rb, 40br, and the unlabeled portion that 14Rb, 40br are disposed on) extending to the outside of the substrate in a thickness direction of the substrate from the external connection pad (40br extends from 40bl), wherein the metal post includes: a first post portion (40br), a second post portion (14Rb) extending to the outside of the substrate in the thickness direction of the substrate, and a third post portion (unlabeled portion that 14Rb, 40br are disposed on) extending to the outside of the substrate in the thickness direction of the substrate from the second post portion, the third post portion provides a lowest end portion of the metal post, the second post portion has a width narrower than the first post portion and the third post portion (14Rb has the smallest width; the widest width of 40br is larger than the width  of 14Rb), and at least a portion of the second post portion is exposed from the first post portion (Figure 2A).
Regarding claim 2, Shimizu discloses wherein the first post portion is elongated while having a substantially constant width, and the third post portion has substantially the same width as the first post portion (Figure 2A).  
Regarding claim 3, Shimizu discloses wherein a contact post portion of the metal post connected to the external connection pad has a width narrower than that of the first post portion (Figure 2A).
Regarding claim 4, Shimizu discloses wherein the second post portion is farther away from the external connection pad, with respect to a center portion of the metal post, and a height of the second post portion is smaller than that of the third post portion (Figure 2A).
Regarding claim 5, Shimizu discloses wherein a height of the second post portion is greater than that of at least one of the first post portion and the third post portion (Figure 2A).
Regarding claim 6, Shimizu discloses wherein the metal post includes at least one of copper (Cu), aluminum (Al), nickel (Ni), titanium (Ti), tin (Sn), lead (Pb), silver (Ag), and gold (Au) (Figure 2A). 
Regarding claim 7, in Figure 2A, Shimizu discloses a printed circuit board comprising: a substrate (comprising 1, 51, 60, 52, 61, 54) in which insulating layers and wiring patterns are stacked; an external connection pad (40bl) disposed on an outermost layer of the substrate; a solder resist layer (53) partially shielding the external connection pad; and a metal post (comprising 14Rb, 40br, and the unlabeled portion that 14Rb, 40br are disposed on) extending outwardly from the solder resist layer in a thickness direction of the substrate, wherein the metal post includes a contact post portion disposed on the solder resist layer, a first post portion (14Rb) extending on the solder resist layer and having a width greater than that of the contact post portion, a second post portion (40br) having a narrower width than the first post portion, and a third post portion (the unlabeled portion that 14Rb, 40br are disposed on) extending from the second post portion and having a wider width than the second post portion, the second post portion is arranged between the first post portion and the third post portion in the thickness direction, and at least a portion of the second post portion is exposed from the first post portion (Figure 2A).
Regarding claim 8, Shimizu discloses wherein the first post portion and the third post portion have substantially the same width (Figure 2A). 
Regarding claim 9, Shimizu discloses wherein the second post portion is located farther away from the external connection pad, with respect to a center portion of the metal post, and a height of the second post portion is smaller than that of the third post portion (Figure 2A).
Regarding claim 10, Shimizu discloses wherein the second post portion is located at upper and lower portions of the metal post, and a height of the second post portion is greater than that of at least one of the first post portion and the third post portion (Figure 2A).
 Regarding claim 11, Shimizu discloses wherein the metal post includes at least one of copper (Cu), aluminum (Al), nickel (Ni), titanium (Ti), tin (Sn), lead (Pb), silver (Ag), and gold (Au) (Figure 2A).
Regarding claim 17, in Figure 2A, Shimizu discloses a printed circuit board comprising: a substrate (comprising 1, 51, 60, 52, 61, 54) including a connection pad (40bl); an insulating layer (53) disposed on the substrate and including an opening exposing a portion of the connection pad; and a metal post (comprising 14Rb, 40br, and the unlabeled portion that 14Rb, 40br are disposed on) connected to the connection pad and protruding from the substrate, wherein the metal post includes a groove portion (the slanted edge along 40br) on a side surface of the metal post and spaced apart from the insulating layer, and at least a portion of the groove portion is exposed from a portion of the metal post (Figure 2A). 
Regarding claim 18, Shimizu discloses wherein the groove portion is disposed between portions of the metal post, and one or more of the portions of the metal post have a substantially constant width (Figure 2A).
Regarding claim 19, Shimizu discloses wherein the metal post includes a contact post portion disposed in the opening of the insulating layer and extending from the connection pad, and the contact post portion has a width narrower than another portion of the metal post connected to the groove portion (Figure 2A).
Regarding claim 20, Shimizu discloses wherein the groove portion is farther away from the connection pad, with 5 respect to a center portion of the metal post (Figure 2A).
Regarding claim 21, Shimizu discloses wherein the metal post includes at least one of copper (Cu), aluminum (Al), nickel (Ni), titanium (Ti), tin (Sn), lead (Pb), silver (Ag), and gold (Au) (Figure 2A). 



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 12 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chino (U.S. Patent Publication No. 2014/0146503).
Regarding claim 12, in Figures 1A, 1B, 2, and 3A, Chino discloses an electronic component package comprising: a first substrate (20) in which insulating layers and wiring patterns are stacked and including a first external connection pad (30) disposed on an outermost layer of the first substrate and a solder resist layer (50) partially shielding the first external connection pad; a metal post (40, Figure 1B) extending to the outside of the first substrate in a thickness direction of the first substrate from the first external connection pad; a second substrate (65, Figure 2) having a second external connection pad (61) connected to the metal post; and a semiconductor chip (60, Figure 2) mounted on at least one of the first substrate or the second substrate, wherein: the metal post includes a contact post portion (45) disposed on the solder resist layer, a first post portion (top half portion of 41) extending on the solder resist layer and having a width greater than that of the contact post portion, a second post portion (42/43) having a narrower width than the first post portion, and a third post portion (bottom half portion of 41 that surrounds the bottom surface of 42) extending from the second post portion and having a wider width than the second post portion, the second post portion is arranged between the first post portion and the third post portion in the thickness direction, and at least a portion of the second post portion is covered by an insulating material (65, Figure 2).
Regarding claim 13, Chino discloses wherein the first post portion and the third post portion have substantially the same width (Figure 1A).
Regarding claim 14, Chino discloses wherein the second post portion is located farther away from the first external connection pad of the first substrate, with respect to a center portion of the metal post, and a height of the second post portion is smaller than that of the third post portion (Figure 1A).
Regarding claim 15, Chino discloses wherein the second post portion is located at upper and lower portions of the metal post, and a height of the second post portion is greater than that of at least one of the first post portion and the third post portion (Figure 1A).
Regarding claim 16, Chino discloses wherein a height of the second post portion is greater than that of at least one of the first post portion and the third post portion (Figure 1A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847